1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                   ***

6
      JACQUELYN NICKLER,
7
                           Plaintiff,
8                                                      2:18-cv-01668-JCM-VCF
      vs.                                              ORDER
9     CLARK COUNTY, et al.,
10                         Defendants.

11

12          Before the court is Defendants Clark County and Kathleen Lambermont’s Motion to Stay Pending
13   Motion to Dismiss (ECF NO. 30).
14          Accordingly,
15          IT IS HEREBY ORDERED that a hearing on Defendants Clark County and Kathleen
16   Lambermont’s Motion to Stay Pending Motion to Dismiss (ECF NO. 30) is scheduled for 1:30 PM,
17   February 12, 2019, in Courtroom 3D.
18

19          DATED this 25th day of January, 2019.
                                                             _________________________
20
                                                             CAM FERENBACH
21
                                                             UNITED STATES MAGISTRATE JUDGE

22

23

24

25
